Per. Curiam :
This was an action to recover damages for injuries alleged to have been negligently inflicted by the railroad company at a highway crossing. A verdict was rendered in favor of the plaintiff. The jury made answers to special questions. Upon the findings embodied in the questions and answers the common pleas court of "Wyandotte county rendered judgment for the railroad company, notwithstanding the general verdict. The plaintiff prosecuted error to the court of appeals, and that court reversed the judgment of the common pleas court. From the judgment of reversal the railroad company has prosecuted error to this court.
The findings of the jury bring the case fully within the principle announced in Railroad Co. v. Willey, 60 Kan. 819, 58 Pac. 472. The common pleas court was right; the court of appeals was wrong. The judgment of the last-named court is reversed and that of the common pleas court is affirmed.
Smith, J., not sitting, having been of counsel in the case.